Citation Nr: 1818488	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-17 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for early arthritis, residuals of meniscectomy of the left knee prior to June 13, 2017. 

2.  Entitlement to an evaluation in excess of 20 percent for early arthritis, residuals of meniscectomy of the left knee from June 13, 2017.

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability prior to June 13, 2017.

4.  Entitlement to an evaluation in excess of 20 percent for left knee instability from June 13, 2017.  

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge.  He withdrew this request in September 2015.  

This appeal was previously before the Board in December 2015.  The Board granted service connection for arthritis of the right knee and service connection for degenerative joint disease of the lumbar spine.  The grants of service connection are considered a full grant of the benefits sought on appeal, and these issues are no longer in appellate status.

The Board also remanded the Veteran's claim for a rating in excess of 10 percent for early arthritis as a residual of a meniscectomy of the left knee.  Subsequently, a January 2018 rating decision increased the evaluation for the Veteran's arthritis of the left knee to 20 percent, effective from June 13, 2007.  A separate evaluation for left knee instability was also granted.  This disability was evaluated as 10 percent disabling from March 9, 2010, and 20 percent disabling from June 13, 2017.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran has not expressed satisfaction with the evaluations assigned by the January 2018 rating decision, these matters remain on appeal to the Board.  

An October 2016 rating decision implemented the Board's December 2015 grants of service connection for a right knee disability and a lumbar spine disability.  In July 2017 the Veteran submitted a notice of disagreement with aspects of the October 2016 rating decision.  Consequently, the issues of entitlement to a separate rating for subluxation of the right knee; service connection for right sciatic neuritis and for left sciatic neuritis; and service connection for right femoral neuritis and left femoral neuritis have been raised.  The VA Appeals Control and Locator System indicates that the notice of disagreement has been recorded, that development continues in these matters, and that they are not on appeal to the Board at this time.  

The July 2017 notice of disagreement also states that it disagrees with the failure to award a separate rating for subluxation of the left knee.  The Board observes that the left knee was not a subject of the October 2016 rating decision.  Moreover, as already noted, a separate rating for subluxation of the left knee was assigned in the January 2018 rating decision, which appears to be a full grant of the matter.  However, as also noted, the initial evaluations assigned to the subluxation remain part of the current appeal for an increased rating for the Veteran's left knee disability.  See AB.  

Finally, the Board recognizes that a claim for an increased rating encompasses a claim for TDIU if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter was raised in a February 1, 2016 VA Form 21-0958, Notice of Disagreement, and will be addressed in conjunction with the current claim.  As an aside, the Board observes that while this form also purports to be a notice of disagreement with the initial evaluation assigned for the Veteran's right knee disability, it is not, as the initial evaluation was not assigned until the October 2016 rating decision.  As noted, the Veteran's July 2017 notice of disagreement addressed that matter.

FINDINGS OF FACT

1.  The evidence does not show limitation of extension of the left knee to 15 degrees or limitation of flexion to 30 degrees even with consideration of any additional impairment due to pain, weakness, incoordination or instability with repetitive use or on flare-ups prior to June 9, 2012.  

2.  The Veteran's extension of the left knee was limited by pain to 15 degrees as of June 9, 2012; limitation of extension to 20 degrees or more or limitation of flexion to 15 degrees or more was not shown even with consideration of any additional impairment due to pain, weakness, incoordination or instability with repetitive use or on flare-ups.  

3.  The evidence does not show more than mild left knee instability prior to November 3, 2015.  

4.  The evidence shows that the Veteran had moderate left knee instability as of November 3, 2015; severe left knee instability has not been demonstrated.  

5.  The Veteran meets the schedular criteria for consideration of TDIU as of June 9, 2012.

6.  The evidence does not show that the Veteran has been precluded from obtaining and maintaining gainful employment for any portion of the appeal period, and referral to the Director, Compensation Service for consideration of TDIU on an extraschedular basis for the period prior to June 9, 2012 is not required. 







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for arthritis of the left knee prior to June 9, 2012 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.344, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Code 5003, 5260, 5261 (2017). 

2.  The criteria for a 20 percent evaluation for early arthritis, residuals of meniscectomy of the left knee are met for the period from June 9, 2012 to June 12, 2017; the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.344, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Code 5003, 5260, 5261 (2017). 

3.  The criteria for entitlement to a rating in excess of 20 percent for early arthritis, residuals of meniscectomy of the left knee from June 13, 2017 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.344, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Code 5003, 5260, 5261 (2017). 

4.  The criteria for a rating in excess of 10 percent for left knee instability prior to November 3, 2015 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5257 (2017).

5.  The criteria for a 20 percent rating for left knee instability are met for the period from November 3, 2015 to June 12, 2017; the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5257 (2017). 

6.  The criteria for a rating in excess of 20 percent for left knee instability from June 13, 2017 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5257 (2017).

7.  The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have not been met.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in a September 2009 letter prior to the initial adjudication of his claim.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran has been afforded six VA examinations of his left knee during the course of this appeal.  The Board acknowledges that only two of these examinations including the most recent VA examination dated November 2017 contain discussion of the limitations of the left knee in both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158, 166 (2016).  Moreover, while the Veteran denied experiencing flare-ups on most examinations conducted during this period, he reported them on the November 2017 examination.  The examiner elicited information as to what this entailed before stating he could not offer an opinion as to additional functional loss during flare-ups without speculation because it would be necessary to observe the Veteran during a flare-up, and the Veteran was not having a flare-up during the examination.  See Sharp v. Shulkin 29 Vet. App. 26 (2017). 

To the extent that the November 2017 examination might be considered inadequate, neither the Veteran nor his representative contends that he is prejudiced by any omission, so another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The remaining criteria necessary to evaluate the Veteran's disabilities is included in the report.  

All VA treatment records for the pertinent period have been obtained.  The Veteran has also submitted private evidence in support of his claim.  He has withdrawn his request for a hearing.  In sum, the Board finds that the overall evidence of record is sufficient to understand the disability picture and assess the proper rating.  

Increased Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The record shows that entitlement to service connection for the Veteran's left knee disability was granted in a June 1971 rating decision.  A 10 percent rating was assigned for this disability.  This rating remained in effect at the time the Veteran submitted the claim that initiated the current action in August 2009, and continued to remain in effect until the January 2018 rating decision implemented the changes that have already been noted. 

The 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.71a, Code 5259 (2017).  This states that for removal of the semilunar cartilage that is symptomatic, a 10 percent rating is assigned.  The Board observes that this is the highest rating available under this code.  

The diagnosis of the Veteran's left knee disability currently includes early arthritis.  Traumatic arthritis is evaluated under the criteria for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's left knee is also evaluated under the rating code for limitation of extension of the knee.  This provides that limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261. 

The rating code for limitation of flexion must also be considered.  Flexion of the knee that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Finally, the separate rating for instability has been assigned under the rating code for other impairment of the knee.  A 10 percent rating is assigned for slight subluxation or lateral instability.  A 20 percent rating is assigned for moderate subluxation or lateral instability.  A 30 percent rating is assigned for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Turning to the evidence of record, at an October 2009 VA examination, the Veteran reported left knee pain that became worse with activity.  He reported subjective symptoms that included pain, stiffness, popping, grinding, and swelling.  He denied giving way, instability, weakness, incoordination, dislocation, subluxation, locking, or effusion.  He was able to stand for 10 to 15 minutes, but was unable to walk for more than a few yards.  

On examination, the Veteran's gait was normal.  There was clicking and grinding, and the meniscus was said to be surgically absent.  There was no instability.  Active and passive range of motion were both zero degrees of extension and 125 degrees of flexion.  There was no pain on extension and pain at 120 degrees of flexion.  There was no additional loss of motion on repetitive use.  Slight narrowing of the knee joint was shown on X-ray study, with the impression of early osteoarthritis.  The diagnosis was left knee with early arthritis, the residual of a meniscectomy of the left knee.  The examiner estimated this would produce significant effects on the Veteran's usual occupation due to decreased mobility and pain.  10/1/2009 VA Examination, p. 1.  

March 2010 VA treatment records show that the Veteran was provided a physical therapy consultation for his knees and back.  In relevant part, the range of motion was within full limits and the drawer signs were negative.  Patella mobility was hypomobile.  Gait was antalgic with decreased knee flexion and shuffle steppage.  1/10/2018 Capri, p. 408.  

A September 2010 VA treatment note shows that the Veteran fell and injured his left hand after he stepped in a hole and his left knee gave way.  1/10/2018 Capri, p. 388.  A November 2010 VA treatment record says that the Veteran did not ride a bicycle due to knee pain.  On examination, there were no misalignment, defects, or deformities, the joints were within full range of motion without pain, and there was no muscle atrophy or weakness.  10/6/2011 Capri, p. 4.  A May 2011 VA treatment record notes the Veteran wears brace on his left knee.  6/1/2013 Capri, p. 18.  

The Veteran was afforded another VA examination of his knees on June 9, 2012.  He reported that pain in both knees was getting worse.  He wore a left knee brace all the time and required the use of a walker.  He had pain with walking or squatting.  The Veteran did not report flare-ups of the left knee.  There was 100 degrees of flexion without objective evidence of painful motion.  Extension was to zero degrees, but there was objective evidence of pain at 15 degrees of extension.  There were no changes after repetitive motion testing.  Muscle strength was 5/5.  Joint stability tests found the left knee to be normal, without recurrent subluxation or dislocation.  The meniscectomy was noted, as was residual persistent pain, occasional swelling, and degenerative joint disease.  His ability to work was impacted due to his inability to squat, stand for long times, walk long distances or lift heavy objects.  6/9/2012 VA Examination, p. 1.  

An August 2012 VA treatment record notes general tenderness about the medial knee.  Active and passive range of motion was full but painful, there was no valgus or varus instability, and strength was 5/5.  12/21/2015 Medical Treatment Records - Non-Government Facility, p. 4.  

A November 3, 2015 "Treating Medical Source Opinion" completed by a private physician states that the Veteran's left knee was in ankylosis in flexion between 20 and 45 degrees.  The examiner also states that the Veteran had moderate recurrent subluxation or lateral instability, although he did not indicate if this was subluxation or instability.  He added that there was locking and effusion into the joint of the cartilage.  2/29/2016 Medical Treatment Record - Non-Government Facility, p. 1.  

Another VA examination of the left knee was completed in November 2016.  The claims folder was reviewed by the examiner.  The Veteran reported that he did not have pain at rest but would experience pain after walking a couple of blocks.  He did not have swelling or locking.  On examination, the left knee had extension to zero degrees and flexion to 125 degrees.  The Veteran was able to perform repetitive use testing, but this did not result in any additional functional loss.  Muscle strength testing was 5/5 on extension and flexion.  He did not report flare-ups or additional functional impairment with repeated use over time, and the examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time.  There was no ankylosis, no history of recurrent subluxation, and no instability shown on testing.  Pain was not noted on examination and there was no evidence of pain with weight bearing, although there was tenderness to palpation of the patella.  The Veteran used a brace when he anticipated being on his feet a long time, and also walked with a cane.  The examiner opined that the Veteran met the definition for removal of the semilunar cartilage, but not for dislocation of the semilunar cartilage.  There was no current evidence of locking or swelling, and the Veteran denied these symptoms.  11/9/2016 C&P Exam, pp. 1, 15.  

The November 2016 VA examiner also opined that there was no objective evidence for ankylosis of the left knee.  The examiner stated that there were inconsistencies in the November 2015 private examination.  She notes that ankylosis is when a joint becomes rigid and fixed, and unable to bend through a certain number of degrees.  She further noted that the November 2015 examiner indicated that the left knee was flexed between 20 and 45 degrees, which suggests some degree of motion.  This examiner pointed out that there had been no evidence of ankylosis on the previous examinations, and there was no current clinical evidence for ankylosis of the left knee.  Finally, the November 2016 VA examiner found that in contrast to the November 2015 examination, there was no objective evidence for any subluxation or lateral instability on the current examination, and further notes that it was not shown on previous examinations.  11/9/2016 C&P Exam, p. 15.  

A VA Knee and Lower Leg Conditions Disability Benefits Questionnaire was completed by the Veteran's private doctor on June 13, 2017.  The Veteran described flare-ups due to increased activity such bending, standing, and walking.  The initial range of motion was 70 degrees of both flexion and extension.  The doctor states that repetitive use increases pain to the point of being intolerable.  Incoordination, pain on movement, swelling, deformity, instability of station and disturbance of locomotion were noted.  Repeated use over a period of time was also said to result in 70 degrees of either flexion or extension due to pain, as well as reduced muscle strength.  Anterior and lateral instability were both demonstrated on testing.  The Veteran was said to have moderate subluxation and instability.  A condition of the meniscus was not noted, and the examiner failed to complete the section on ankylosis.  Occupationally, the Veteran was unable to perform significant bending, walking, or standing.  7/14/2017 VA Examination, p. 1.  

The most recent VA examination of the knees was completed in November 2017.  At this time, the Veteran reported flare-ups with swelling and pain if he stepped the wrong way.  This occurred twice monthly and lasted for several days.  Flexion was to 80 degrees and extension to 15 degrees, with pain on flexion and with weight-bearing.  The Veteran was able to perform repetitive use testing, which did not result in any additional loss of function.  The examination was not conducted after repetitive use over time or a flare-up.  The examiner was unable to state without resort to speculation whether or not pain, weakness, fatigability, or incoordination would significantly limit functional ability with use over time, as there was no conceptual or empirical basis for making such a determination without direct observation under those conditions.  She was unable to confirm additional functional impairment after flare-ups for the same reason.  Muscle strength was 3/5 on flexion and 2/5 on extension without atrophy.  There was no ankylosis, history of recurrent subluxation, or history of lateral instability.  Joint stability testing could not be performed due to pain.  There was a history of a meniscal tear, with continued pain even after his surgery.  The Veteran regularly used a brace and occasionally used a cane or walker.  Arthritis was documented on X-ray study.  There was objective evidence of pain when the joint was used in non-weight-bearing, but no objective evidence of pain on passive range of motion testing.  Occupationally, the Veteran was unable to walk or stand for too long, and he could not run or squat.  12/15/2017 C&P Exam, p. 1.  

The Board acknowledges Sharp v. Shulkin, 29 Vet. App. 26 (2017), which held that the lack of opportunity to observe a flare-up is an insufficient basis for declining to estimate its functional effects.  In light of this case, the Board recognizes that the November 2017 examiner's response is technically deficient and has considered whether development would be appropriate.  Again, as noted earlier, no contentions have been raised as to any inadequacies with the conduct of the examination.  Moreover, based on the examiner's response, any answer provided in the absence of observation would be non-empirical and thus likely not very probative, as the examiner has essentially stated that there would be no basis to have confidence in any estimate provided.  Therefore, a remand in which an examiner would be forced to state an estimate would likely not yield useful information and rather would only serve to delay the claim.  Soini v. Lewinski, 1 Vet. App. 540, 546 (1991)

For the period prior to June 13, 2017, the Board finds that entitlement to a 20 percent rating for arthritis of the left knee based on limitation of extension is demonstrated as of June 9, 2012.  The VA examination conducted on this day indicates that there was objective evidence of pain on extension at 15 degrees.  Extension that is limited to 15 degrees merits a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Entitlement to a rating in excess of 10 percent is not shown prior to June 13, 2012.  Limitation of extension to 15 degrees was not shown on any examination or treatment record during this period.  In fact, the range of motion was described as full or the extension measured to be zero degrees on every examination.  The Veteran denied having flare-ups or additional functional loss with repetitive use, and no additional limitations due to pain, weakness, fatigability or incoordination following repetitive use testing was shown.  There is no basis for a rating higher than 10 percent under the criteria for limitation of extension.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5261.

The Board has also considered entitlement to a rating higher than 10 percent under the criteria for limitation of flexion prior to June 13, 2012.  However, the Veteran retained at least 120 degrees of flexion during this period, and he denied flare-ups or additional functional loss with repetitive motion.  The criteria for an increased rating based on limitation of flexion are not met prior to June 13, 2012.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5260.  

Additionally, entitlement to a rating higher than 20 percent from June 9, 2012 for arthritis of the left knee is not supported under either rating code.  

In reaching this decision, the Board acknowledges that the findings of the November 2015 private physician, as well as the findings from the private physician who completed the June 13, 2017 questionnaire vary greatly from the findings on every other VA examination as well as the treatment records.  The November 2015 physician reported ankylosis, while the June 2017 physician stated that the Veteran had only 70 degrees of both flexion and extension which also sounds like ankylosis.  In contrast, VA examinations conducted only months both before and after these examinations show far less limitation of motion and are negative for ankylosis.  This includes the most recent examination in November 2017.  

VA regulation 38 C.F.R. § 3.344 reads in part that rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations.  See 38 C.F.R. § 3.344.  

The November 2016 VA examiner discussed the inconsistencies of the November 2015 private examination at length, and the Board adopts those opinions as its own.  Given the wide discrepancy between the private findings and the VA findings, the Board finds that the private findings, even if accurate, represent at most temporary and perhaps questionable exacerbations which apparently passed very quickly.  For example, the Board observes that the June 2017 questionnaire fails to explain how an individual who has both extension and flexion limited to 70 degrees in his left knee (as well as both extension and flexion limited to 60 degrees in the right knee) would be able to stand or walk, which the questionnaire and the other examinations clearly show that he could do.  Given these factors, and in the interest of stability of the evaluation, the Board will give the greater evidentiary weight to the VA examinations and find that they represent the usual state of the Veteran's left knee.  As none of these examinations show flexion limited to 15 degrees or extension limited to 20 degrees even after considering additional impairment due to pain, weakness, incoordination or fatigability, the criteria for a rating higher than 20 percent have not been met.  38 C.F.R. §§ 3.344, 4.71a, Codes 5260, 5261.  

The Board has also considered whether entitlement to separate ratings for limitation of flexion and extension can be assigned.  This is appropriate if a particular knee disability causes both compensable limitation of extension and compensable limitation of flexion of the same joint.  VAOPGCPREC 9-04.  The Board finds that separate evaluations are not warranted.  Even after consideration for additional limitations due to repetitive use or flare-ups, the Veteran's left knee does not have flexion limited to the 45 degrees necessary for a 10 percent rating for any portion of the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5260.  

Turning to the separate ratings for left knee instability, the Board finds that a 20 percent rating is warranted from November 3, 2015.  The private "Treating Medical Source Opinion" from that date states that Veteran has moderate recurrent subluxation or lateral instability.  The inconsistencies of this finding with the other examinations have been addressed.  However, the Board will resolve all doubt in favor of the Veteran.  Moderate subluxation or instability is rated 20 percent disabling.  38 C.F.R. § 4.71a, Code 5257.  

Entitlement to a rating in excess of 10 percent prior to November 3, 2015 is not shown.  The Veteran denied either instability or objective testing for instability and subluxation was negative.  The moderate degree of instability or subluxation necessary for a 20 percent rating was not shown.  38 C.F.R. § 4.71a, Code 5257.  

Finally, the evidence does not support entitlement to a rating higher than 20 percent from November 3, 2015.  As noted, the examination on that date found the Veteran to have moderate subluxation or instability.  The November 2016 and November 2017 VA examinations were both negative for subluxation or instability, and in June 2017 the Veteran was said to have moderate subluxation and lateral instability.  There is no evidence of severe subluxation or instability during this period, and the 20 percent rating remains appropriate.  38 C.F.R. § 4.71a, Code 5257.  

							(CONTINUED ON NEXT PAGE)



TDIU

As noted, the issue of entitlement to TDIU is considered to be part of a claim for an increased rating if raised by the record or the Veteran.  It was raised by the Veteran in in February 2016.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The record indicates that the Veteran's service connected disabilities include a right knee condition, evaluated as 40 percent from July 27, 2012; a low back disability, evaluated as 40 percent disabling from October 4, 2011 and 20 percent disabling from June 2, 2016; left knee instability, evaluated as 10 percent disabling from March 9, 2010 and 20 percent disabling now from November 3, 2015; early arthritis of the left knee, evaluated as 10 percent disabling from March 6, 1971 and 20 percent disabling now from June 9, 2012; and a left knee scar, evaluated as zero percent disabling.  The Veteran has a combined evaluation of 10 percent from March 6, 1971; 20 percent from March 9, 2010; and 60 percent from June 9, 2012.  His combined evaluation has been 70 percent or higher from July 27, 2012.  As the Veteran's disabilities as of June 9, 2012 all result from a common etiology and all affect the orthopedic system, the 60 percent rating qualifies as one disability, and he has met the schedular requirement for consideration of TDIU from June 9, 2012.  

Although the Veteran did not meet the schedular criteria for consideration of TDIU prior to June 9, 2012, TDIU may still be assigned to a veteran who fails to meet the percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.1 (b). 

Specifically, the regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In such a case, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an award on an extraschedular basis.  38 C.F.R. § 3.321 (b)(1) (2017).  The Board is not authorized to award extraschedular benefits in the first instance.  However, the Board will review the record to determine whether or not the evidence suggests the Veteran was unemployable prior to June 9, 2012 to determine whether or not referral to the Director is required.  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from June 9, 2012.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363.

After careful consideration, the Board finds that the evidence does not show that the Veteran is unable to obtain and maintain gainful employment due to his service connected disabilities.  

The record indicates that the Veteran has been retired throughout the entire appeal period.  He has a high school education.  The November 2016 VA examination states that he had owned his own business as a mechanic, but had to give up work due to severe injuries from the job.  11/9/2016 C&P Exam, p. 2.  

The October 2009 VA examination states that the Veteran's left knee disability would result in significant effects on the Veteran's usual occupation due to decreased mobility and pain.  10/1/2009 VA Examination, p. 5.  

An October 2011 VA examination describes the occupational impact of the Veteran's back disability as being no longer able to bend over the hood of a car to work.  10/20/2011 VA Examination, p. 14.  

A June 2012 VA examination states that the Veteran's knee disabilities impact his ability to work.  He was unable to squat, stand for long periods of time, walk a long distance, or lift heavy objects.  6/9/2012 VA Examination, p. 13.  A similar impact was described at the January 2013 VA examination.  

At a June 2016 VA examination the examiner opined that the Veterans' right knee would not impact his ability to perform any type of occupational task such as standing, walking, lifting, or sitting.  6/2/2016 C&P Exam, p. 1.  The November 2016 examination report says the Veteran states that work as a mechanic would likely aggravate his knee conditions due to prolonged standing and walking around.  11/9/2016 C&P Exam, p. 2.  

The November 2017 VA examination notes that the Veteran was unable to run or squat.  He was also unable to walk or stand for too long.  12/15/2017 C&P Exam, p. 1.  

After careful consideration, the Board is unable to find that the Veteran is precluded from obtaining and maintaining all forms of gainful employment solely due to his service connected disabilities.  

Most examinations show that the Veteran has some significant impairment in that he is unable to squat or bend at the waist, or to stand or walk for extended periods of time.  The Veteran believes that working at his former position would likely aggravate his knees due to prolonged standing or walking.  However, none of these examinations described the impairments as severe, and none have opined that the Veteran is unemployable.  The Board observes that the Veteran's impairments as described do not appear to preclude sedentary employment.  Therefore, the Veteran is not unemployable due to his service connected disabilities, and entitlement to TDIU is not established.  Furthermore, in the absence of evidence of unemployability due to service connected disabilities, referral to the Director for consideration of TDIU prior to June 9, 2012 on an extraschedular basis is not proper. 


ORDER

Entitlement to a rating in excess of 10 percent for early arthritis, residuals of meniscectomy of the left knee prior to June 9, 2012 is denied.  

Entitlement to a 20 percent evaluation, but no higher for early arthritis, residuals of meniscectomy of the left knee from June 9, 2012 is granted.  

Entitlement to a rating in excess of 10 percent for left knee instability prior to November 3, 2015 is denied. 

Entitlement to a 20 percent rating, but no higher, for left knee instability from November 3, 2015 is granted.  

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


